UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934. For the quarterly period ended June 30, 2009 rTransition report pursuant to Section 13 or 15(d) of the Exchange Act for the transition period from to . Commission File Number: 0-9376 INNOVATIVE FOOD HOLDINGS, INC. (Exact Name ofRegistrant as Specified in its Charter) Florida (State of or Other Jurisdiction of Incorporation or Organization) 20-1167761 (IRS Employer I.D. No.) 3845 Beck Blvd., Suite 805
